 

Exhibit 10.2

 

 

 



WARRANT AMENDMENT AGREEMENT

 

This Warrant Amendment Agreement (this “Agreement”) is entered into as of
December 9, 2013, between MGT Capital Investments, Inc., a Delaware corporation,
with headquarters located at 500 Mamaroneck Avenue, Suite 204, Harrison, NY
10528 (the “Company”) and Iroquois Master Fund Ltd (the “Holder”).

 

RECITALS

 

A. The Holder is the owner of 613,496 Common Stock Purchase Warrants issued in
connection with the Company’s November 2, 2012 financing agreements. The
warrants entitle the holder to purchase the Company’s Common Stock at an
exercise price of $3.85 per Company share for a period of five years from their
date of issuance (the “Warrants”).

 

B. The Company desires to have the Holder exercise all, but not less than all,
of the Warrants at a reduced exercise price of $1.50 on the “Exercise Time,” as
defined below, and the Holder agrees to exercise the Warrants on the Exercise
Time.

 

C. In connection herewith and automatically upon the execution hereof, the
Holder agrees that its Right of Participation (as identified in Section 2(g) of
the Subscription Agreement executed in connection with the Company’s November 2,
2012 financing agreements) (the “Participation Right,”) will be extinguished and
of no further force and effect.

 

AGREEMENT

 

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:

 

1. Exercise. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 5 and 6 of this Agreement, on the Exercise Time, the Holder will
exercise on a cash basis Warrants to purchase 613,496 shares of common stock of
the Company (“Warrant Shares”) at an exercise price of $1.50 per share, for
aggregate cash proceeds to the Company of $920,244.00, and otherwise pursuant to
the terms of the Warrants. The terms of exercise of the Warrants being exercised
hereunder supersede Section 6 of such Warrants. The Company agrees to direct its
transfer agent to promptly issue the shares of common stock issuable upon the
exercise of the Warrants to the DTC account of the Holder, which shares shall be
delivered free of any legends or notations.

 

2. Subsequent Equity Sales. From the date hereof until ninety (90) days after
the Exercise Time, the Company shall not issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any shares of Common
Stock or Common Stock Equivalents other than Exempt Issuances, as defined
herein. Exempt Issuances include public or private offerings with a fixed per
share price (or exercise and conversion prices, in the case of Common Stock
Equivalents) of greater than $2.50; any shares or share options granted pursuant
to a stockholder approved employee stock ownership plans; and any shares issued
in conjunction with bona fide acquisitions. Notwithstanding anything herein to
the contrary, in no event shall an Exempt Issuance include any transaction in
which the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive, additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon, and/or varies
with, the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit
whereby the Company may issue securities at a future determined price, but not
including an agency agreement with a registered broker-dealer provided that the
Company agrees with such broker-dealer and publicly announces that it will not
sell any Common Stock for less than $2.50 per share.

 



1

 

 

3. Closing. The consummation of the transactions contemplated by this Agreement,
referred to herein as the Exercise Time, shall occur at 10:00 a.m. (New York
City time) on the date hereof, or such other dates and times as the parties
agree upon in writing (the “Closing Date”) but no later than December 11, 2013.

 

4. Participation Right. Effective upon the execution hereof the Participation
Right of the Holder as set forth in the November 2, 2012 Financing Agreements
shall thereafter be of no force and effect and shall be void ab initio.

 

5. Representations and Warranties of the Company. The Company represents and
warrants to the Holder as follows:

 

a. Authorization; Enforceability. (i) The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby, (ii) the execution and delivery
of this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company, and (iii) this Agreement constitutes a legal,
valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

 

b. No Conflicts; Consents. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated will not (i) result in a violation of the Company’s certificate of
incorporation of the Company or its by-laws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules of the Principal Market, applicable to the
Company or by which any property or asset of the Company is bound or affected).
The Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by
hereby, other than the filing by the Company of a “Pro Supp,” as defined below.

 



2

 

 

c. Compliance with Securities Laws; Effective Registration Statement. The
transactions provided for in this Agreement do not contravene any applicable
securities laws and the rules and regulations promulgated thereunder, including
but not limited to the Securities Act of 1933 as amended (the “1933 Act”). The
Registration Statement on Form S-3, File No. 333-185214 is immediately available
and effective for the resale of the Warrant Shares by the Holder and the Company
has no reason to believe that such registration statement shall not be effective
and available to use by the Holder for all of the Warrant Shares for the
foreseeable future.

 

d. Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information that will not be disclosed in, or prior to, the
8-K Filing (as defined below). The Company understands and confirms that the
Holder will rely on the foregoing representations in effecting transactions in
securities of the Company. No event or circumstance has occurred or information
exists with respect to the Company or any of its subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, but for the passage of time, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. No Material Adverse Effect currently exists or
is reasonably expected to occur.

 

e. Placement Fees. The company shall pay to Chardan Capital Markets, LLC. a
placement fee for the solicitation of the exercise of the Warrants equal to 8%
of the gross proceeds raised, or $73,619.52. Additionally, the Company shall
reimburse Chardan Capital Markets, LLC $7,500 for its legal fees and expenses
incurred in connection with this transaction. Such amounts shall be paid
directly out of the proceeds of the closing on the Closing Date.

 



3

 

 

6. Representations and Warranties of the Holder. The Holder represents and
warrants to the Company as follows:

 

a. Title to Warrants. The Holder has good, legal and marketable title to the
Warrants, free and clear of any and all liens or adverse claims. As of the
Exercise Time, the Holder shall not have assigned, conveyed or transferred any
interest whatsoever (contingent or otherwise) in the Warrants to any third party
and the Warrants shall be delivered to the Company free and clear of any and all
liens or adverse claims.

 

b. Authorization; Enforceability. (i) The Holder has the requisite power and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby, (ii) the execution and delivery
of this Agreement by the Holder and the consummation by the Holder of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Holder, and (iii) this Agreement constitutes a legal,
valid and binding obligation of the Holder, enforceable against it in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors' rights and remedies.

 

c. No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the consummation by the Holder of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Holder or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

7. Conditions to the Company’s Obligations. On the Exercise Date the Holder
shall have completed the Notice of exercise of 613,496 Warrants along with the
appropriate cash payment to the Company or to an attorney escrow account at
Sichenzia, Ross, Friedman Ference LLP for the benefit of the Company.

 

a. Representations and Warranties. The representations and warranties of the
Holder shall be true and correct in all respects as of the date when made and as
of the Closing Date, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

 



4

 

 

b. No Prohibition. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

8. Conditions to the Holder’s Obligations. The obligation of the Holder to
exercise the Warrants at the closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Holder’s sole benefit and may be waived by Holder
at any time in its sole discretion by providing the Company with prior written
notice thereof:

 

a. Representations and Warranties. The representations and warranties of the
Company shall be true and correct in all material respects as of the date when
made and as of the Closing Date, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date..

 

b. No Prohibition. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

c. Pro Supp. On or before the 8-K Filing, the Company will have filed a
Prospectus Supplement with the SEC disclosing the change in the exercise price
of the Warrants.

 

9. Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of this transaction in the form required by the 1934 Act (including all
attachments, the "8-K Filing"). Upon the filing of the 8-K Filing with the SEC,
the Holder shall not be in possession of any material, nonpublic information
received from the Company, any of its subsidiaries or any of its respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing. The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Holder with any material, nonpublic information regarding the
Company or any of its subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express written consent of the Holder. If the Holder
has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries from the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates or
agents, it may provide the Company with written notice thereof. The Company
shall, within one (1) Trading Day of receipt of such notice, make public
disclosure of such material, nonpublic information. In the event of a breach of
the foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein, the Holder shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. The Holder shall not have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure. To the
extent that the Company delivers any material, non-public information to the
Holder without the Holder's consent, the Company hereby covenants and agrees
that the Holder shall not have any duty of confidentiality with respect to, or a
duty not to trade on the basis of, such material, non-public information.
Subject to the foregoing, neither the Company, its Subsidiaries nor the Holder
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of the Holder, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holder shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).

 



5

 

 

10. Transaction Documents. Except as otherwise expressly provided herein, the
original transaction documents pursuant to which the Warrants were issued are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects. The Holder’s execution of this Agreement shall not
constitute a novation, refinancing, discharge, extinguishment or refunding nor
is it to be construed as a release, waiver or modification of any of the terms,
conditions, representations, warranties, covenants, rights or remedies set forth
in the original transaction documents, except as expressly provided herein.

 

11. Termination. In the event that the Closing does not occur on or before
December 12, 2013, due to the Company's or the Holder's failure to satisfy the
conditions set forth in Sections 5 and 6 hereof (and the non-breaching party's
failure to waive such unsatisfied conditions(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.

 

12. Miscellaneous.

 

a. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 



6

 

 

b. Counterparts, Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties. This Agreement, once executed by a
party, may be delivered to the other parties hereto by electronic mail or
facsimile transmission of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.

 

c. Construction; Headings. This Agreement shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

d. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the matters covered herein. No
provision of this Agreement may be waived or amended other than by an instrument
in writing signed by the parties.

 

e. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers and e-mail addresses
for such communications shall be:

 

7

 

 



If to the Company:

 

MGT Capital Investments, Inc.

500 Mamaroneck Avenue, Suite 204

Harrison, NY 10528

Telephone: (914) 630-7430

Facsimile: (914) 630-7532
Attention: Robert Ladd, President and CEO
E-mail: rladd@mgtci.com

 

With a copy (for informational purposes only) to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway – 32nd Floor

New York, NY 10006
Telephone: (212) 930-9700
Facsimile: (212) 980-9725
Attention: Arthur S. Marcus, Esq.
E-mail: Amarcus@srff.com

 

If to the Holder:

 

[                     ]

 

With a copy (for informational purposes only) to:

 

 

[                     ]

 

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

f. Expenses. Other than as set forth under this Agreement, each party hereto
shall be responsible for its own fees and expenses incurred in connection with
the transactions contemplated by this Agreement.

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Holder.

 

 

 

[SIGNATURE PAGE FOLLOWS]



 

 

 

8

 

 

IN WITNESS WHEREOF, the Company and the Holder have caused this Agreement to be
duly executed as of the date first above written.

 



 

Company: MGT CAPITAL INVESTMENTS, INC.           By:        Name: Robert Ladd
Title:   President and Chief Executive Officer                   Holder:        
    By:        Name:
Title:      

 

 

 

 

SIGNATURE PAGE TO WARRANT AMENDMENT AGREEMENT

 

 

 

9



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

